Citation Nr: 0928131	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  98-14 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans 
Affairs

ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The Veteran had active service from November 1991 to March 
1995.   

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO in Waco, Texas certified the appeal 
to the Board for appellate review.

The Veteran testified in support of these claims at a video 
conference hearing held before the undersigned Veterans Law 
Judge in May 1999.  In August 2005, the Board affirmed the 
RO's denial of the Veteran's claims.  The Veteran then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In April 2006, based on 
a Joint Motion For An Order Partially Vacating The Board 
Decision And Incorporating The Terms Of This Remand (joint 
motion), the Court remanded the claims to the Board for 
compliance with the instructions in the joint motion.  

The Board in turn remanded the claims to the RO for 
additional action in October 2006 and August 2007.  


FINDINGS OF FACT

1.  VA provided the Veteran adequate notice and assistance 
with regard to her claims.

2.  A right knee disability preexisted service, but did not 
increase in severity therein.

3.  A left knee disability preexisted service, but did not 
increase in severity therein.





CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5102, 5103, 
5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.306 (2008).

2.  A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The VCAA and its 
implementing regulations are applicable to this appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2008); see also 
73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) (to be codified 
at 38 C.F.R. § 3.159).

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to her claims such 
that the Board's decision to proceed in adjudicating these 
claims does not prejudice the Veteran in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice is not mandated at the 
time of the initial RO decision, it is not error to provide 
remedial notice after such decision.  Id. at 122-24.

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how VA determines the appropriate disability rating 
and effective date to assign the award.  Id. at 486.

The RO provided the Veteran VCAA notice on her claims by 
letters dated February 2001, March 2002, January 2004, 
November 2006 and February 2009, after initially deciding 
those claims in a rating decision dated September 1997.  
Given that VCAA notice was not mandated at the time of the 
decision, the RO did not err by providing remedial notice.  
Rather, the timing of such notice reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.

The content of the notice letters, considered in conjunction 
with the content of other letters the RO sent the Veteran in 
July 1999 and September 2007, reflects compliance with 
pertinent regulatory provisions, noted above.  In the 
letters, the RO acknowledged the Veteran's claims, notified 
the Veteran of the evidence needed to substantiate those 
claims, identified the type of evidence that would best do 
so, informed her of VA's duty to assist, and indicated that 
it was developing her claims pursuant to that duty.  As well, 
the RO provided the Veteran all necessary information on 
disability ratings and effective dates.  The RO also 
identified the evidence it had received in support of the 
Veteran's claims and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the Veteran in obtaining all outstanding evidence 
provided she identified the source(s) thereof.  The RO also 
noted that, ultimately, it was the Veteran's responsibility 
to ensure VA's receipt of all pertinent evidence.  The RO 
advised the Veteran to sign the enclosed forms authorizing 
the release of her treatment records if she wished VA to 
obtain such records on her behalf.  The RO also advised the 
Veteran to identify or send directly to VA all requested 
evidence.

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002). Specifically, the 
RO secured and associated with the claims file all evidence 
the Veteran identified as being pertinent to her claims, 
including service and post-service treatment records.  In a 
written statement dated June 2006, the Veteran indicated that 
she had no other evidence to submit in support of her claims.  
The RO also afforded the Veteran VA examinations in support 
of her claims, during which examiners addressed the severity 
of her right and left knee disabilities.  The Veteran does 
not now assert that the reports of these examinations are 
inadequate to decide her claims.  

The record has been fully developed and it is difficult to 
discern what additional guidance VA could have provided the 
Veteran regarding the evidence needed to substantiate her 
claims.  Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant).

II.  Analysis of Claims

The Veteran claims entitlement to service connection for 
right and left knee disabilities.  She asserts that these 
disabilities preexisted service (necessitated surgery for a 
dislocated right patella in the 1980s, approximately ten 
years prior to service) and increased therein secondary to 
her duties as a jet engine mechanic.  Allegedly she noticed 
crepitus bilaterally secondary to these duties, which 
included frequent climbing, kneeling, squatting and 
crouching, but not significant pain; while fulfilling these 
duties she tried to avoid placing her knees in any position 
that would cause dislocation or subluxation.  She asserts 
that the pain remained mild prior to, during and after 
service.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for arthritis if it is 
shown that a veteran served continuously for 90 days or more 
during a period of war or during peacetime after December 31, 
1946, that disease became manifest to a degree of 10 percent 
within one year from the date of discharge, and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, post-service medical documents of record, 
including VA and private treatment records dated since 1997 
and reports of VA examinations conducted since March 2001, 
confirm that the Veteran currently has right and left knee 
disabilities, most recently diagnosed as chondromalacia 
patella.  The question thus becomes whether these 
disabilities were incurred in or aggravated by service.

A veteran who served during wartime is presumed to have been 
in sound condition when examined, accepted and enrolled in 
service, except for defects noted at the time of entrance, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. § 1111 
(West 2002); see VAOPGCPREC 3-2003 (July 16, 2003) (holding 
that VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service, and that 
38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C. §§ 1111, 
1132 to the extent that it states that the presumption of 
sound condition may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior 
to service); see also Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004) (holding that VA, rather than the claimant, 
bears the burden of proving that a disability preexisted 
service and was not aggravated therein); 70 Fed. Reg. 23,027, 
23,029 (May 4, 2005) (applies to claims pending on or filed 
after May 4, 2005).

According to 38 C.F.R. § 3.304(b) (2008), the term "noted" 
denotes only such conditions that are recorded in examination 
reports.  A history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions but will be considered together 
with all other material evidence in determinations as to 
inception.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. 
App. 238 (1994).

A.  Preexistence

The Veteran in this case had active service from November 
1991 to March 1995 and is thus presumed to have been in sound 
condition when examined, accepted and enrolled in service 
except for defects noted at the time of entrance, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.

According to pre-service private treatment records, when the 
Veteran was 14 and participating in sports, she experienced 
recurrent subluxation of her right patella and a similar, 
less severe feeling in her left knee.  A physician noted a 
dislocatable, subluxatable right patella and a subluxatable 
left patella and recommended bilateral surgery.  Thereafter, 
the Veteran underwent surgery on the right knee only, prior 
to which x-rays revealed early degenerative changes.

On the Veteran's enlistment examination, which was conducted 
in August 1991, the Veteran reported a prior history of right 
knee surgery.  The examiner referred the Veteran to an 
orthopedic surgeon, who, based on a review of the Veteran's 
pre-service private medical records, characterized the 1983 
surgery as arthroscopic with extensive realignment and 
patellar debridement.  Based on a physical evaluation and 
unremarkable x-rays, the orthopedic surgeon noted no residual 
abnormalities other than crepitus bilaterally, which he found 
caused no orthopedic restrictions.  Given the notation of 
bilateral crepitus, the Veteran may not be presumed to have 
been in sound condition with regard to her right and left 
knees on her enlistment into service.

B.  Aggravation

A preexisting disease will be considered to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) (2008).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered aggravation unless the underlying condition, as 
contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. 
App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service. 38 C.F.R. § 
3.306(b) (2007).  A claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under this rebuttal standard attaches.  Cotant v. 
Principi, 17 Vet. App. 116 (2003); see also VAOPGCPREC 3-2003 
(July 16, 2003) (holding that 38 C.F.R. § 3.306(b), which 
provides that aggravation may not be conceded unless the 
preexisting condition increased in severity during service, 
is not inconsistent with 38 U.S.C. § 1111, properly 
implements 38 U.S.C. § 1153, applies only to determinations 
concerning the presumption of aggravation under 38 U.S.C. § 
1153, and does not apply to determinations concerning the 
presumption of sound condition under 38 U.S.C. 
§ 1111).

In this case, there is no evidence of record establishing 
that, during service, the Veteran received treatment for 
right or left knee complaints or was diagnosed with a right 
or left knee disability.  The Veteran admits that, during 
this time frame, she did not seek knee treatment and that, 
although she felt crepitus in both knees secondary to her in-
service duties, she experienced no significant pain.  

Rather, the Veteran next reported knee complaints following 
discharge, in 1997.  Since then, she has continued to receive 
treatment for bilateral knee disabilities, first diagnosed as 
degenerative joint disease in December 2006 based on x-ray 
evidence of spurring.  Multiple health care providers have 
discussed whether the current right and left disabilities are 
in any way related to the Veteran's active service.  One has 
specifically discussed whether the disabilities increased in 
severity during service.

In a letter dated August 1999, a private chiropractor opined 
that there was positive evidence that it was more likely than 
not that the Veteran's back injury and right and left knee 
problems were caused and aggravated by a service-connected 
injury, as reported.  The chiropractor based this opinion on 
the Veteran's reported history of pre-service arthroscopic 
knee surgery in 1983 and an in-service back injury, after 
which she began to have trouble with her right knee, her 
ability to do full deep knee bends, duck walk and hop on 
enlistment examination in August 1991, and the orthopedic 
surgeon's August 1991 finding that the Veteran had no 
orthopedic restrictions.   

In a report of VA examination conducted in March 2001, an 
examiner opined that that the Veteran's bilateral knee pain 
was not related to service.  He based this opinion on 
evidence showing that the pain was stable prior to, during 
and after service.  (During the examination, the Veteran 
reported mild bilateral knee pain prior to, during and after 
service.)

In a report of VA examination conducted in December 2006, an 
examiner opined that the spurring shown on knee x-rays was 
less likely as not caused by or the result of military 
service or her current symptomatology.  He based this opinion 
on evidence of pre-service knee surgery, the absence of 
evidence corroborating the Veteran's report of an in-service 
knee injury, the absence of evidence of a post-service knee 
injury, and a normal gait and full range of motion.   

In a report of VA examination conducted in March 2009, an 
examiner, an orthopedic surgeon, opined that the Veteran's 
military service, or more specifically, her job as a jet 
engine mechanic, which required climbing, kneeling and 
squatting, aggravated her right and left knee conditions, but 
did not cause an increase in severity of those conditions.  
He based this opinion on evidence of pre-service right knee 
surgery, the absence of an in-service knee injury, inherited 
ligament laxity, which contributes to subluxation and 
secondary chondromalacia patella, the Veteran's report of 
stable right and left knee symptoms (no worsening during the 
prior year), and an unremarkable x-ray of the right, more 
symptomatic, knee.  

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Board must assess the credibility and weight to be attached 
to medical opinions.  Provided these opinions include 
adequate statements of reasons or bases, the Board may favor 
one opinion over another.  See also Wray v. Brown, 7 Vet. 
App. 488 (1995).  An assessment or opinion by a health care 
provider is never conclusive and is not entitled to absolute 
deference.  Rather, the Board must consider the weight to be 
placed on an opinion depending upon the reasoning employed to 
support the conclusion and the extent to which the physician 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

The Court has held that a post-service reference to injuries 
sustained in service, without a review of service medical 
records, does not constitute competent medical evidence.  
Grover v. West, 12 Vet. App. 109, 112 (1999).  The Court has 
also held that a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record, see Miller v. West, 11 Vet. App. 
345, 348 (1998), and that an examination that does not take 
into account the records of prior medical treatment is 
neither thorough nor fully informed. Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  As well, the Court has held that 
a bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not constitute competent 
medical evidence merely because the transcriber is a health 
care professional, see LeShore v. Brown, 8 Vet. App. 406, 409 
(1995), and that a medical professional is not competent to 
opine as to matters outside the scope of his expertise.  Id 
(citing Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  
Finally, the Court has held that a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty, see Bloom v. West, 12 Vet. App. 185, 187 (1999), 
that a medical opinion is inadequate when unsupported by 
clinical evidence, see Black v. Brown, 5 Vet. App. 177, 180 
(1995), and that a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).

In this case, the Board assigns the greatest evidentiary 
weight to the March 2009 opinion because it, alone, addresses 
whether the Veteran's bilateral knee disabilities increased 
in severity during service.  This question is crucial 
because, as previously noted, VA defines in-service 
aggravation as an "increase in disability during service."  
Although the examiner who offered the March 2009 opinion also 
noted that the Veteran's duties aggravated her bilateral knee 
problems, his reference to "aggravation" is insufficient to 
establish aggravation by VA's definition in the absence of 
evidence that the bilateral knee disabilities increased in 
severity during service.  Certainly the medical evidence 
supports the VA examiner's conclusion that the disabilities 
did not increase in severity.  The Veteran received no knee 
treatment during service and knee degenerative changes, first 
shown prior to service, are still barely evident.  In finding 
aggravation, the examiner appears to be intimating either 
that such aggravation was temporary, not resulting in any 
increase in the underlying disabilities, or that the 
aggravation occurred following service.  In either case, the 
Veteran's claims fail.    

The Board assigns less evidentiary weight to the remaining 
opinions because they fail to address whether the Veteran's 
bilateral knee disabilities increased in severity during 
service.  Moreover, they are based, in part, on the Veteran's 
reported history of knee problems following an in-service 
back injury.  The Board questions the credibility of this 
reported history given that, since discharge, the Veteran has 
been inconsistent in her assertions pertaining to her knees.  
Occasionally, she reported that she felt crepitation, but no 
significant knee pain during service, positioned her body in 
certain ways to avoid a knee injury, and made no mention of 
an in-service injury, back or otherwise, aggravating her 
knees.  On other occasions, she noted that she had no 
problems with her knees from the time she underwent surgery 
in 1983 to the time of the back injury.  On at least one 
occasion, the Veteran reported that the severity of her knee 
pain remained stable prior to, during and after discharge.  
Certainly, her service treatment records do not corroborate 
her assertions that her pre-service knee problems again 
manifested following an in-service back injury.  

In some circumstances, a claimant's testimony with regard to 
an injury may be considered competent if limited to factual 
matters within the realm of his personal knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, such testimony must be credible.  See Buchanan v. 
Nicholson, 541 F.3d 1331, 1335 (Fed. Cir. 2006).  In this 
case, the Veteran's testimony is inconsistent and thus not 
credible and, therefore, may not be considered competent 
evidence of an in-service increase in disability. 

Based primarily on the VA examiner's March 2009 medical 
opinion, the Board finds that the Veteran's preexisting right 
and left knee disabilities did not increase in disability in 
service.  Based on this finding, the Board concludes that 
right and left knee disabilities were not incurred in or 
aggravated by service.  The evidence in each case is not in 
relative equipoise; therefore, the benefit-of-the-doubt rule 
is not for application.  Rather, a preponderance of the 
evidence is against each claim.  


ORDER

Service connection for a right knee disability is denied.  

Service connection for a left knee disability is denied.  


_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals









 Department of Veterans Affairs


